Arnold, Deputy Attorney General,
You have asked us to advise you whether a boy named James Tucker is eligible for admission to the Pennsylvania Soldiers’ Orphan School at Scotland, Pennsylvania. The Federal Veterans Administration advises us that this boy’s father served in the United States Navy for about 6 years following the World War, and died in the service in 1924. The mother was remarried to a World War veteran, who is also now deceased.
You do not state whether the residence qualifications of this boy are sufficient to permit him to be admitted to the school. However, since the inquiry raises a more important question, we shall assume for the moment that no obstacle arises because of lack of residence in Pennsylvania of the boy or his parents.
The fact that the mother was remarried to a World War veteran is of no significance. The boy is not the child of that veteran. Even if the child had been legally adopted by the stepfather, the war service of the stepfather would not entitle the child to enter the school: In re Pennsylvania Soldiers’ Orphan Industrial School System, 15 Dist. R. 377.
That leaves as our sole question whether it is necessary that the deceased father of a boy must have served in the armed forces of the United States during a war in order to entitle the boy to admission to the Soldiers’ Orphan School. If war service is necessary,-James Tucker is not eligible, since his father served in the Navy only after the close of the World War.
Section 6 of the Act of May 27, 1893, P. L. 171, as last amended by the Act of May 8,1929, P. L. 1674, provides that the authorities in charge of the Pennsylvania Soldiers’ Orphan School are authorized to admit thereto:
“. . . soldiers’ orphans, of parents residents of this State for a continuous period of not less than five years prior to their application, who shall be under fourteen years of age, . . .”
Section 7 of the Act of 1893 provided as follows:
“Preference in admission shall be as follows:
“First. Full orphans, the children of honorably discharged soldiers, sailors or marines, who served in the war for the supression of the rebellion and were members of Pennsylvania commands, or having served in the commands of other States, or of the United States, were residents of Pennsylvania at the time of enlistment.
“Second. Children of such honorably discharged soldiers, sailors or marines, as above, whose father may be deceased and mother living.
“Third. Children of such honorably discharged soldiers, sailors or marines, as above, whose parents may either, or both, be permanently disabled.”
*60The Act of April 13,1899, P. L. 46, directed the commission which then had charge of the school:
. . to admit to the Pennsylvania Soldiers’ Industrial School, or to the Soldiers’ Orphan Schools, orphans of honorably discharged soldiers, sailors' and marines of the Spanish-American war, subject to present laws governing the control of said schools.”
The Act of April 17, 1905, P. L. 195, made exactly the same provision as to orphans of men who saw service in the Philippine War, and the Act of February 26,1919, P. L. 3, did the same for orphans of World War veterans.
Standing alone, section 6 of the Act of 1893 would not seem to restrict admissions to orphans of soldiers who served during wars. However, when we read section 7 of that act, we cannot escape the conclusion that the act was designed to provide only for orphans of men who had been in the army during the Civil War. If that had not been so, there would have been no need for the separate-acts to which we have referred, which extended the privilege of the school to orphans of veterans of the Spanish, Philippine and World Wars.
Therefore, we conclude that only orphans of soldiers, sailors, or marines who were in the armed service of the United States during one of the wars mentioned by the acts of assembly are eligible to admission to the Pennsylvania Soldiers’ Orphan School. This is in accord with a letter addressed to Doctor Keith, the former Superintendent of Public Instruction, by Deputy Attorney General O’Hara in another case on November 26, 1928.
Therefore, we advise you that James Tucker is not eligible for admission to the Pennsylvania Soldiers’ Orphan School.
From C. P. Addams, Harrisburg, Pa.